Citation Nr: 0717453	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals, benign skin tumor, right upper eye lid; residuals 
of fracture, right 10th rib; and right hip and leg numbness 
and tingling.

2.  Entitlement to an initial compensable disability rating 
for chronic constipation.

3.  Entitlement to an initial disability rating greater than 
10 percent for C5-6 disc herniation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent disabling for C5-6 disc herniation is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not include a current diagnosis 
with respect to postoperative residuals, benign skin tumor, 
right upper eye lid or residuals of fracture, right 10th rib. 

2.  Right hip and leg numbness and tingling are considered to 
be symptoms of a disability; there is no objective medical 
evidence of a current disability, manifested by right hip and 
leg numbness and tingling, that could be related to service.  

3.  Throughout the rating period on appeal, the veteran's 
service-connected chronic constipation has been mild with 
disturbances of bowel function with occasional episodes of 
abdominal distress.

CONCLUSIONS OF LAW

1.  Service connection for postoperative residuals, benign 
skin tumor, right upper eye lid; residuals of fracture, right 
10th rib; and right hip and leg numbness and tingling is 
denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for a compensable rating for chronic 
constipation are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran's service medical records reflect that, in June 
2001, she was treated for a two millimeter skin tag on the 
edge of her right upper eye lid.  The remaining service and 
post service medical records are silent with respect to 
residuals or recurrence of this skin tag.  Similarly, service 
medical records reflect treatment for right 10th rib fracture 
in August 2000.  Subsequent service and post service medical 
records are devoid of complaints or treatment referable to 
the right 10th rib fracture.  Finally, service medical 
records show that the veteran was treated for complaints of 
pain and numbness from her back and down her right leg.  
However, although service and post service medical records 
reflect numerous diagnostic evaluations with respect to the 
veteran's complaints of numbness and tingling of the right 
hip and leg, these records do not include a diagnosis or 
explanation for such symptoms.  

Insofar as the veteran claims that her right leg pain and 
numbness is secondary to her service-connected cervical spine 
disability, a May 2000 report of treatment in connection with 
her complaints of neck pain notes radiologic findings of very 
small disc protrusion at C5-6 as well as her history of 
right-sided pain in the arm and right leg.  The treatment 
report includes the comment that the examiner could not 
imagine that her minimal disc bulge is causing her much 
symptoms.  Such a finding provides highly probative evidence 
against this claim.

The absence, in the service and post service medical 
evidence, of a current diagnosis with respect to 
postoperative residuals, benign skin tumor, right upper eye 
lid; residuals of fracture, right 10th rib; and right hip and 
leg numbness and tingling is supported by the July 2002 
report of VA fee basis examination, providing more evidence 
against this claim.  

Specifically, the July 2002 examination report notes that the 
veteran has not experienced any sustained complication, 
recurrence, or disfigurement from the 2001 surgical removal 
of the right upper eye lid skin growth and there is no 
visible scar.  This examination report further notes that, 
subsequent to the right rib injury in service, the pain on 
breathing gradually subsided and she is no longer subject to 
pain or any other difficulty in breathing.  Finally, with 
respect to the issue of right leg tingling and numbness, the 
examination report reflects that, despite the veteran's 
continued complaints of pain, her posture and gait are 
undisturbed and she walks and runs for three to four miles.  
This examination report includes diagnoses of benign skin 
tumor from upper eye lid, removed without complication or 
disfigurement, and no current pathology referable to right 
side rib injury, right hip numbness, and right leg numbness 
and tingling to render diagnoses with respect to these 
claims.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for postoperative residuals, benign skin tumor, right upper 
eye lid; residuals of fracture, right 10th rib; or right hip 
and leg numbness and tingling because there is no medical 
evidence that a diagnosed disability referable to such claims 
currently exists.  In order for service connection to be 
granted for any claimed disability, there must be evidence of 
the current existence of such claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection).  

Insofar as the veteran has complained of right upper eye lid, 
rib, hip, and leg pain, it is important to note that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Simply stated, the post-service medical record provides 
evidence against these claims.

In summary, service connection cannot be granted because 
there is no current identifiable disability of the right 
upper eyelid, right rib, or right hip and/or leg.  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With respect to the issue of entitlement to an initial 
compensable rating for chronic constipation, it is noted that 
disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of disability ratings.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran currently receives a zero percent rating for 
chronic constipation under 38 C.F.R. § 4.114, Diagnostic 
Codes 7399-7319, for irritable colon syndrome.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  See 38 C.F.R. 
§ 4.27).  

During the pendency of the veteran's appeal, changes to 
38 C.F.R. § 4.114 were made, effective July 2, 2001.  The 
substantive changes to 38 C.F.R. § 4.114 involved the 
diagnostic criteria for cirrhosis of the liver and hepatitis, 
neither of which has any practical impact on the current 
appeal.  Diagnostic Code 7319, at issue here, was unaltered.

Under Diagnostic Code 7319, a zero percent evaluation is 
warranted where the evidence shows mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted where the evidence shows moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating applies for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

The veteran contends that her condition is severe and, thus, 
warrants a schedular rating of 30 percent disabling.  Her 
communications reflect that she continues to experience 
chronic constipation, recurrent diarrhea, severe abdominal 
pain, and discomfort and that her symptoms have been 
diagnosed as irritable bowel syndrome.  

The Board finds that the preponderance of the evidence shows 
that her symptoms more closely approximate the mild irritable 
colon syndrome with disturbances of bowel function with 
occasional episodes of abdominal distress.

For example, upon VA fee basis examination in July 2002, the 
veteran reported that she is "always constipated" because 
she is "under a lot of stress."  She reported that she was 
not aware of any complications from this condition.  Upon 
examination, her abdomen was soft with no organomegaly or 
tenderness.  The examiner noted that the veteran experienced 
relief from using appropriate and helpful laxatives and that 
she understands the nature of her condition and manages the 
condition with understanding.  The examiner concluded that 
the current examination does not reveal any sign of 
persistent pathology.  The diagnosis was subject to 
constipation, managed with understanding and intelligence.  

Thereafter, upon VA examination for digestive conditions in 
December 2004, the veteran reported that she eats lots of 
fiber and drinks lots of liquids and is still constipated 
three to four times a month.  She reported that she has bowel 
movements every three days which are "hard, and that the 
stools are hard like pebbles."  She denied any nausea, 
vomiting, hematochezia or melena but stated that she has 
constipation and occasional diarrhea.  Abdominal examination 
revealed tenderness on the right flank and hypogastrium.  The 
impression was chronic constipation.  

VA outpatient treatment reports reflect that the veteran 
complained of constipation and epigastric discomfort and her 
symptoms were diagnosed as chronic constipation.  

Upon consideration of the foregoing, the Board finds that the 
only assessment of the frequency of the veteran's symptoms is 
her own.  Significantly, VA examination in July 2002 revealed 
no sign of persistent pathology and there were no findings of 
nausea, vomiting, hematochezia or melena in December 2004.  
Neither examination report reflects findings of complications 
with respect to the digestive system; thereby providing 
negative evidence against the veterans' claim.  

The Board must find that the post-service medical record 
outweighs the veteran's own statements regarding the nature 
and extent of her problems.

In light of the foregoing, the Board finds that the veteran's 
contentions regarding the frequency and severity of her 
chronic constipation to be unpersuasive.  The veteran's 
current rating under Diagnostic Code 7319 acknowledges that 
she has disturbances of bowel function with occasional 
episodes of abdominal distress.  There is no evidence of lost 
industrial capacity on the record and no complications were 
identified on examination.  The Board finds that the 
veteran's symptoms more closely approximate "mild" 
irritable colon syndrome.  Accordingly, the Board concludes 
that the criteria for an initial compensable rating for 
chronic constipation are not met.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.

The Board notes that the veteran's chronic constipation does 
not appear to have fluctuated markedly since the effective 
date of service connection in September 2002.  Thus, staged 
disability ratings are not warranted.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Despite the veteran's statements that she currently suffers 
from severe chronic constipation or a disfiguring, itchy, and 
painful right upper eyelid scar; right rib pain; and right 
hip and leg pain and numbness as a result of service or her 
service connected cervical spine disability; as a layperson 
without medical expertise or training, her statements alone 
are not competent evidence of the severity of her condition 
or a nexus between the claimed conditions and her period of 
active duty service or a service connected disability.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Accordingly, the veteran's claims must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection and an increased initial evaluation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, it is noted that review of the claims 
folder reveals compliance with the duties to notify and 
assist in 38 U.S.C.A. § 5100 et seq and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  By letter dated in October 2003, 
VA advised the veteran of the evidence needed to substantiate 
her claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Although the veteran may not have been 
specifically informed of her responsibility to provide any 
evidence in her possession that pertains to the claim, the 
Board finds that she was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claims.  The 
October 2003 letter advised her to notify VA of any 
additional information or evidence that she believed would 
support her claims and that she must give enough information 
about her records so that VA could request them from the 
person or agency who has them.  Thus, effectively notifying 
her to send any additional relevant information.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran. 

Although this notice was delivered after the initial denial 
of the claim, VA subsequently readjudicated the claim based 
on all the evidence in December 2004, without taint from 
prior adjudications.  Thus, the veteran was not precluded 
from participating effectively in the processing of her 
claims and the late notice did not affect the essential 
fairness of the decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the issue of entitlement to an initial 
compensable rating for chronic constipation, the Board 
emphasizes that this appeal arises from the initial rating 
assigned when the RO awarded service connection, such that 
the original letter refers to the requirements for 
establishing service connection for this claim.  VA's Office 
of General Counsel has held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating or an earlier effective date 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Therefore, the veteran has been provided adequate notice and, 
inasmuch as the effective date of service connection and 
schedular rating for this disorder was in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, copies of her VA 
examination reports, and she has submitted lay evidence in 
the form of her written communications.  The evidence 
associated with the claims file adequately addresses the 
requirements necessary for evaluating the claims decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claims.

ORDER

Service connection for postoperative residuals, benign skin 
tumor, right upper eye lid; residuals of fracture, right 10th 
rib; and right hip and leg numbness and tingling is denied.

An initial compensable disability rating for chronic 
constipation is denied.




REMAND

The veteran seeks entitlement to a disability rating greater 
than 10 percent for a cervical spine disability.  The Board 
finds that a remand for additional development is required 
before final appellate review.

This appeal arises from the initial rating assigned pursuant 
to the veteran's original claim for service connection, 
received in July 2002.  During the course of the claim, VA 
promulgated new regulations for the evaluation of 
disabilities of the spine, effective September 26, 2003.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.  The September 26, 2003 amendments can only be 
applied after that date.  Prior to September 26, 2003, the 
veteran's cervical spine disability must be assessed by way 
of the amendments effective from September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).

In this regard, although the July 2003 statement of the case 
reflects consideration of the September 2002 amendments, 
there is no indication that the RO provided the veteran with 
notice of or considered the September 2003 amendments when 
evaluating her cervical spine disability in either a rating 
decision or a supplemental statement of the case.  Therefore, 
the Board cannot consider the September 2003 amendments as 
such consideration may be prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  A remanded 
is required for the RO to consider the September 2003 
amendments.

Additionally, the veteran underwent VA spine examination in 
July 2002 and December 2004; however, the July 2002 
examination report notes that her medical history was based 
on an interview with the veteran and the December 2004 
examination report notes that no medical records were 
available for review.  Thus, these medical examinations are 
incomplete, lacking review of the relevant evidence of 
record.  Accordingly, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of her cervical spine disorder.  
The claims folder must be made available 
to the examiner for review and the 
examination report must indicate whether 
such review was accomplished.  Based upon 
examination of the veteran and review of 
her medical history, the examiner is 
requested to address the following:

a.  The range of motion for the cervical 
spine.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

b.  The examiner should state, if 
possible, the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

c.  The examiner should state whether the 
veteran experiences neurological symptoms 
which are distinct from other cervical 
spine symptoms (that are neither 
duplicative nor overlapping.)

The examiner should also address, if 
possible, any indication that the 
veteran's complaints of pain or other 
symptomatology is not in accord with 
physical findings on examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

3.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issue of entitlement to 
an increased rating for a cervical spine 
disability, considering the September 
2002 and September 2003 amendments to the 
rating criteria for spinal disabilities.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and her 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


